Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the communication filed on 02/14/2019.
Claims 1-20 are pending for consideration.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-20 are directed to an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

	Step 1 Statutory Category:
		Claims 1-7 are directed to a computer-implemented method of establishing influence relationships between data in a question-answering environment, which is a process.
		The claims 1-20 are directed to statutory categories. 
Step 2A Prong 1 Judicial exception:		The independent claims recite the following limitations which have been identified as reciting a Mental Process:		Claims 1, 8 and 14 recite “… determining a set of conditions …; analyzing, using a first natural language processing technique, a corpus of data …; identifying, based on analyzing the corpus of data, a set of influence factors …; and establishing, based on the set of influence factors, a set of influence relationships ....”.  These steps can be mental processes that an ordinary person of skill in the art at the effective filing date can perform using a human mind or implemented together with a pen and paper.  This is merely a mental process of observation, evaluate and making a judgement of observed data.  Without specifics of how the analyzing, identifying and establishing steps are performed, a person skilled in the art at the effective filing date can simply read a text document or listen to an audio message and identify words or phrases corresponding to a patient symptoms, and come up with a list of conditions that would Step 2A Prong 2, additional elements that integrate into a practical application of the exception:		The claim 1 recites “… a corpus of data including a set of user data … a set of influence factors corresponding to a subset of the set of user data and to a subset of the set of conditions … a set of influence relationships between the subset of the set of user data and the subset of the set of conditions”.  These additional elements are not new to a skilled person in the art and do not add improvement to existing technology, see MPEP 2106.04(d)(1).	Regarding claim 8, the claim is a system claim corresponding to the method claim 1, which recites the following additional elements “… a processor; and a computer readable storage medium having program instructions embodied therewith … ”.  The additional elements of processor and storage medium are basic hardware inside a conventional computer.  These are not special purpose hardware.  Therefore, the claim 	Step 2B significantly more:
		Regarding claim 1, the claim recites “… a corpus of data including a set of user data … a set of influence factors corresponding to a subset of the set of user data and to a subset of the set of conditions … a set of influence relationships between the subset of the set of user data and the subset of the set of conditions”.   These can be viewed as symptoms, conditions, causes and effects.  These additional elements are not significantly more than what are already commonly known by a person skilled in the art.  The claim does not have any additional limitations that are significantly more than abstract idea.		Regarding claim 8, the claim is a system claim corresponding to the 
		The independent claims 1, 8 and 14 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.	Regarding claim 2, the claim recites “… generating a set of explanations for the subset of the set of conditions using the set of influence relationships”.  The limitation is simply a documentation or discussion of the finding in claim 1.  It is basic human action performed by conventional computer using conventional hardware.  It does not add value to existing technology and is not significantly more to an abstract idea, see MPEP 2106.04(d)(1).	Regarding claim 3, the claim recites “… receiving a set of symptom data for a user; analyzing, using a second natural processing technique, the corpus of data; and determining, by analyzing the corpus of data, that the set of conditions is indicated by a subset of the set of symptom data”.  These are further basic human action of receiving data, observation and evaluation.  It does not add value to existing technology and is determining, using the set of influence factors, a set of relationship scores for the set of influence relationships, the set of relationship scores calculated based on the set of influence factors; and evaluating, based on the set of relationship scores, the set of influence relationships”.  The determining of a set of relationship scores can simply be assigning a number to each relationship or adding weight to each score depending on the importance of each relationship.  Furthermore, the calculation of the relationship scores based on the set of influence factors can be simply adding up all the influence factor scores.  This is a basic human action using mental process being applied to conventional computer using conventional hardware that do not add meaningful limits to practicing the abstract idea.  The evaluating of the influence relationships based on the set of relationship scores without specifics is also a simple human action of mental process.  When consider individually or as a whole the claim does not amount to significantly more than an abstract idea.  The claim is also does not have any additional limitation that integrates into practical application.  As a result, the claim is still an abstract idea.	Regarding claim 5, the claim recites “… the identifying the set of influence factors corresponding to the subset of the set of user data and to the subset of the set of conditions includes: identifying, using a second natural language processing technique, identifying, using a third natural language processing technique, a second characteristic relationship of a condition of the subset of conditions; and identifying a first influence factor of the set of influence factors using the first characteristic and the second characteristic.”.  These are basic observation and determination actions performed by a human.  These are not significantly more than an abstract idea.  They also don’t integrate into practical application. The recitation of using a second natural language processing technique without novelty details of how the processing is carried out is an abstract idea of human observation of text or audio data.  A simple scanning of text from left to right, top to bottom, to extract words in a sentence and to look up for the words’ meanings can be easily done by a person skilled in the art using conventional computer with conventional hardware.  As a result, this limitation is a simple application of a basic human action on a conventional computer using conventional hardware that do not add meaningful limits to the practicing the abstract idea.	Regarding claim 6, the claim recites “… identifying the first influence factor using the first characteristic and the second characteristic includes: determining, based on a fourth natural language processing technique, that the first characteristic and the second characteristic are substantially similar; and identifying the first influence factor of the set of influence factors from the first and second characteristic in response to determining that the first and second characteristic are substantially similar.”.  These are also basic human actions of observation and evaluation.  They don’t amount to significantly more than an abstract idea.	Regarding claim 7, the claim recites “… the set of user data is a database including one or more types of content selected from a group consisting of: economic data, geographic data, social networking data, medical data, personal data, family history, and historical user data”.  The additional limitation of user data being one of common data of a person does not make the limitation or the claim significantly more than an abstract idea nor enable it to integrate into practical application.  As a result, the claim is an abstract idea.	Regarding dependent claims 9-13 and 15-20, the claims are system claims or product of manufacture claims corresponding to method claims 2-5 and 7.  The claims 9-13 and 15-20 are similarly rejected for the same reasons as that of claims 2-5 and 7.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-
Claims 1-4, 8-11, 14-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 11 and 20 of U.S. Patent No. 10289679. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 8, 11 and 20 of the U.S. Patent No. 10289679 anticipates all the limitations of the claims 1-5 and 7-20 of the instant application, see MPEP 804 section B. Nonstatutory Double Patenting under part 1. Anticipation Analysis.	Regarding claims 1-4, 8-11, 14-17 and 20, the claims are anticipated by claims 8, 11 and 20 of the U.S. Patent No. 10289679.  Please see the table below.
Instant Application 16/275,798
U.S. Patent No. 10,289,679
1. A computer-implemented method of establishing influence relationships between data in a question-answering environment, the method comprising: 













determining a set of conditions indicating a set of user statuses;























	analyzing, using a first natural language processing technique, a corpus of data including a set of user data;
	identifying, based on analyzing the corpus of data, a set of influence factors corresponding to a subset of the set of user data and to a subset of the set of conditions; and












































	establishing, based on the set of influence factors, a set of influence relationships between the subset of the set of user data and the subset of the set of conditions.




determine a set of conditions indicating a set of user statuses, wherein parsing, using the natural language processor, the electronic text document to determine the set of conditions includes:		determining, by the semantic relationship identifier, a set of repeated words in the electronic text document (claim 1);		determining, by the syntactic relationship identifier, a location of each of the repeated words in the set of repeated words, the location indicating a relative importance of each respective repeated word; and		selecting, based on the location of each of the repeated words of the set of repeated words, a subset of repeated words of the set of repeated words as the set of conditions;		access, over a second network, a corpus of data including a set of user data;
		analyze, by the natural language processor, the corpus of data including the set of user data;

		identify, based on analyzing the corpus of data, a set of influence factors corresponding to a subset of the set of user data and to a subset of the set of conditions, wherein identifying the set of influence factors corresponding to the subset of the set of user data and to the subset of the set of conditions includes:  Page 2 of 15Appl. No. 14/566,111Reply to Office Action of August 6, 2018		identifying, by the natural language processor, a first characteristic of financial data of the subset of the set of user data, wherein the financial data is a text format;		identifying, by the natural language processor, a second characteristic of a first user datum of the establish, based on the set of influence factors, a set of influence relationships between the subset of the set of user data and the subset of the set of conditions, wherein a first influence relationship is established using the first influence factor and wherein a second influence relationship is established using the second influence factor;…

	generating a set of explanations for the subset of the set of conditions using the set of influence relationships.

8. A system for establishing influence relationships between data in a question-answering environment, the system comprising:
…generate an explanation for the subset of conditions using the first influence relationship based on the first influence factor having a higher weight than the second influence factor;…
3. The method of claim 1, wherein: determining the set of conditions indicating a set of user statuses includes:	receiving a set of symptom data for a user;	analyzing, using a second natural processing technique, the corpus of data; and	determining, by analyzing the corpus of data, that the set of conditions is indicated by a subset of the set of symptom data
8. A system for establishing influence relationships between data in a question-answering environment, the system comprising:…receive a set of symptom data for a user;	analyze, by the natural language processor, the corpus of data;	determine, by analyzing the corpus of data, that the set of conditions is indicated by a subset of the set of symptom data;…
4. The method of claim 1, further comprising: 
	ROC920140170US03Page 29 of 35determining, using the set of influence factors, a set of relationship scores for the set of influence relationships, the set of relationship scores calculated based on the set of influence factors; and	evaluating, based on the set of relationship scores, the set of influence relationships.
11. The system of claim 8, wherein the program instructions further cause the system to:	determine, using the set of influence factors, a set of relationship scores for the set of influence relationships, the set of relationship scores calculated based on the set of influence factors; and	evaluate, based on the set of relationship scores, the set of influence relationships.

8. A system for establishing influence relationships between data in a question-answering environment, the system comprising:	a processor; and	a computer readable storage medium having program instructions embodied therewith, the program instructions executable by the processor to cause the system to:






		determine a set of conditions indicating a set of user statuses;





















		analyze, using a first natural language processing technique, a corpus of data including a set of user data;

		identify, based on analyzing the corpus of data, a set of influence factors corresponding to a subset of the set of user data and to a subset of the set of conditions; and












































		establish, based on the set of influence factors, a set of influence relationships between the subset of the set of user data and the subset of the set of conditions.
a processor; and	a computer readable storage medium having program instructions embodied therewith, the program instructions executable by the processor to cause the system to:	receive an electronic text document from a user over a network;	parse, using a natural language processor having a tokenizer, a part of speech (POS) tagger, a semantic relationship identifier, and a syntactic relationship identifier, the electronic text document to determine a set of conditions indicating a set of user statuses, wherein parsing, using the natural language processor, the electronic text document to determine the set of conditions includes:		determining, by the semantic relationship identifier, a set of repeated words in the electronic text document (claim 1);		determining, by the syntactic relationship identifier, a location of each of the repeated words in the set of repeated words, the location indicating a relative importance of each respective repeated word; and		selecting, based on the location of each of the repeated words of the set of repeated words, a subset of repeated words of the set of repeated words as the set of conditions;		access, over a second network, a corpus of data including a set of user data;
		analyze, by the natural language processor, the corpus of data including the set of user data;

		identify, based on analyzing the corpus of data, a set of influence factors corresponding to a subset of the set of user data and to a subset of the set of conditions, wherein identifying the set of influence factors corresponding to the subset of the set of user data and to the subset of the set of conditions includes:  Page 2 of 15Appl. No. 14/566,111Reply to Office Action of August 6, 2018		identifying, by the natural language processor, a first characteristic of financial data of the subset of the set of user data, wherein the financial data is a text format;		identifying, by the natural language processor, a second characteristic of a first user datum of the subset of the set of user data;		identifying a first influence factor of the set of influence factors using the first characteristic and the second characteristic;		assigning a first weight to the first influence factor based on the first characteristic being obtained from financial data of a textual format;		identifying, by parsing social media data of a social media website using the natural language processor, a third characteristic of the subset of the set of user data, wherein the social media data is a video format;		identifying, by the natural language processor, a fourth characteristic of a second user datum of the subset of the set of user data;		identifying a second influence factor of the set of influence factors using the third characteristic and fourth characteristic;		assigning a second weight to the second influence factor based on the third characteristic being obtained from the social media data of the video format; and		determining, based on comparing the first weight to the second weight, that the first influence factor is weighted higher than the second influence factor;establish, based on the set of influence factors, a set of influence relationships between the subset of the set of user data and the subset of the set of conditions, wherein a first influence relationship is established using the first influence factor and wherein a second influence relationship is established using the second influence factor;…
	determining a set of conditions indicating a set of user statuses;	analyzing, using a first natural language processing technique, a corpus including a set of user data;	identifying, based on analyzing the corpus, a set of influence factors corresponding to a subset of the set of user data and to a subset of the set of conditions; and	establishing, based on the set of influence factors, a set of influence relationships between the subset of the set of user data and the subset of the set of conditions.
determine a set of conditions indicating a set of user statuses wherein parsing, using the natural language processor, the electronic text document to determine the set of conditions includes:  Page 4 of 15Appl. No. 14/566,111 Reply to Office Action of August 6, 2018		determining, by the semantic relationship identifier, a set of repeated words in the electronic text document;		determining, by the syntactic relationship identifier, a location of each of the repeated words in the set of repeated words, the location indicating a relative importance of each respective repeated word; and		selecting, based on the location of each of the repeated words of analyzing, by the natural language processor, the corpus of data including the set of user data;	identifying, based on analyzing the corpus of data, a set of influence factors corresponding to a subset of the set of user data and to a subset of the set of conditions, wherein identifying the set of influence factors corresponding to the subset of the set of user data and to the subset of the set of conditions includes:		identifying, by the natural language processor, a first characteristic of financial data of the subset of the set of user data, wherein the financial data is a text format;		identifying, by the natural language processor, a second characteristic of a first user datum of the subset of the set of user data;		identifying a first influence factor of the set of influence factors using the first characteristic and the second characteristic;		assigning a first weight to the first influence factor based on the first characteristic being obtained from financial data of a textual format;		identifying, by parsing social media data of a social media website using the natural language processor, a third characteristic of the subset of the set of user data, wherein the social media data is a video format;		identifying, by the natural language processor, a fourth characteristic of a second user datum of the subset of the set of user data;		identifying a second 	establishing, based on the set of influence factors, a set of influence relationships between the subset of the set of user data and the subset of the set of conditions, wherein a first influence relationship is established using the first influence factor and wherein a second influence relationship is established using the second influence factor;	generating an 
 The computer program product of claim 14, wherein: the set of conditions is a set of medical conditions indicating a set of medical related user statuses.
20. The computer program product of claim 14, wherein: the set of conditions is a set of medical conditions indicating a set of medical related user statuses.


	Regarding dependent claims 9-11 and 15-17, the claims are system claims and product of manufacture claims corresponding to method claims 2-4.  The claims 9-11 and 15-17 are rejected for similar reasons as that of claims 2-4.
Claim Rejections - 35 USC § 112The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 5, 12 and 18, the claims recite the following limitations:		identifying … a first characteristic;		identifying … a second characteristic relationship …; and		identifying … using the first characteristic and the second characteristic.		There is a lack of antecedent basis for the limitation “the second characteristic”.  There was no recitation of the second characteristic other than “a second characteristic relationship” before the recitation of this limitation. Furthermore, in the specification, the only mentions of characteristic relationship are on characteristic relationships can be used to establish influence factors and influence relationships between two or more pieces of data” 	and paragraph [0057]  “... The influence factor identifier 310 can be configured to identify influence factors based on comparing characteristics identified by the characteristic identifier 308. In embodiments, comparisons can be made between data having common (e.g., shared) characteristics and different (e.g., non-shared) characteristics. Based on the comparisons of these characteristic relationships, the influence factor identifier can identify influence factors between data. In embodiments, if characteristics are the same or substantially similar then the influence factor identifier can identify the characteristics as one or more influence factors.”  The paragraphs do not define the terms “characteristic relationships”.  It only refers to “these characteristic relationships” after mentioning “data having common (e.g., shared) characteristics and different (e.g., non-shared) characteristics” or how the “characteristic relationships” can be used.  

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-8, 10-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable by Kabir (US 9536051 B1, hereinafter Kabir) in view of Sheffer et al. (US 20150066539 A1 hereinafter Sheffer).
	Regarding claim 1, Kabir teaches a computer-implemented method of establishing influence relationships between data in a question-answering environment, the method comprising:		determining a set of conditions indicating a set of user statuses (Kabir col. 5, lines 17-23, … Diagnosis module 110 may analyze the signs, symptoms, or clinical findings (SSF) related to a patient and then compare this patient data to a database of signs, symptoms or clinical findings that are linked to multiple diseases (called differential diagnoses) to ultimately provide a differential diagnosis for the health care provider [Examiner note: multiple disease corresponds to set of conditions, symptoms corresponds to set of user statuses]);		analyzing, [Examiner note: this limitation will be discussed below], a corpus of data including a set of user data (Kabir Fig. 1
    PNG
    media_image1.png
    403
    604
    media_image1.png
    Greyscale

col. 5, lines 17-19, … Diagnosis module 110 may analyze the signs, symptoms, or clinical findings (SSF) related to a patient … [Examiner note: the signs, symptoms, or clinical findings related to a patient corresponds to a set of user data]);		identifying, based on analyzing the corpus of data, a set of influence factors corresponding to a subset of the set of user data and to a subset of the set of conditions (Kabir col. 6, lines 11-23, … Diagnosis generation sub-module 113 may analyze patient data, such as the medical signs, symptoms and clinical findings that a patient is experiencing, and then extract and gather all potential diseases or medical conditions from disease sub-module 112 that are common among the presenting signs, symptoms, or clinical findings of the patient. In gathering the diseases associated with the patient's signs and symptoms, diagnosis generation sub-module the common signs or symptoms present in the diseases and can then generate a short list of high probability differential diagnoses or the least number of diagnoses that explain a majority of the present signs, symptoms or clinical findings. [Examiner note: the majority of the present signs, symptoms or clinical findings corresponds to influence factors.  The presenting signs, symptoms, or clinical findings of the patient associated with the short list of high probability differential diagnoses corresponds to the subset of the set of user data.  The short list of high probability differential diagnoses corresponds to the subset of the set of conditions]); and		establishing, based on the set of influence factors, a set of influence relationships between the subset of the set of user data and the subset of the set of conditions (Kabir col 10. Line 1

    PNG
    media_image2.png
    191
    520
    media_image2.png
    Greyscale
 
Col 9. Lines 53-64 By way of example, if a health care provider/user is entering and/or selecting inputs 24 which are present within the medical database of signs/symptoms/findings (SSF), the potential diseases, conditions, or differential diagnosis (DD) 16 have to be analyzed an placed in a rank order. Table 1 illustrated below illustrates potential diseases that are linked to various signs/symptoms/findings (SSF) …Col. 10 lines 13-37 From Table 1, the possible combinations will include: (1) SSF1, SSF2, and SSF3; (2) SSF1 and SSF2; (3) SSF1 and SSF3; and (4) SSF2 and SSF3. An example for an analysis by an embodiment of the present invention based upon combination 1 (SSF1, SSF2, and SSF3) is as follows: a differential diagnosis (DD) (e.g., X) linked to input 3 (SSF3) is the same as the potential disease or differential diagnosis (DD) (e.g., X) linked to input 1 (SSF1) and the same as the potential disease or differential diagnosis (DD) (e.g., X) linked to input 2 (SSF2); thus, the specific potential disease or differential diagnosis DD (e.g., X) becomes ranked number one in the DD outcome section for high probability differential diagnosis because it is associated with three potential differential diagnosis (DD) and has a total weight of three associated with being linked to all three inputs (SSF1, SSF2, and SSF3). [Examiner note: one of the combinations corresponds to a set of influence relationships, SSF1, SSF2, and SSF3 corresponds to influence factor.  SSF1, SSF2, and SSF3 corresponds to the subset of the set of user data]).		Although Kabir teaches analyzing a corpus of data including a set of user data, Kabir does not explicitly teach analyzing a corpus of data including a set of user data using a first natural language processing technique.		However, Sheffer teaches analyzing user data, using a first natural language processing technique (Shaffer paragraph [0011] In one implementation, a computer-based, natural language processing system includes a computer processor operatively coupled to an interactive display, a natural language processor module executing on the computer processor and a database in communication with the computer processor. The database includes memory for storing a medical record including documents relating to patient care. The computer processor is configured to a patient associated with the medical record; identifying clinical indicators and associated contextual information in the documents of the medical record at least using the natural language processor module; analyzing the clinical indicators and associated contextual information in relation to rule-based scenarios in an information model; generating markers according to the analysis, wherein the markers indicate a medical diagnosis; identifying expected markers for the received diagnosis for the patient and comparing the generated markers with the identified expected markers. Based on the comparison, if the markers identified for the received diagnosis do not match one or more generated markers, then the processor performs the step of generating a query requesting evidence missing from the medical record for supporting the received diagnosis, the missing evidence comprising clinical indicators required to generate scenarios and markers from the medical record for the received diagnosis. Otherwise, if it is determined the markers identified for the received diagnosis match the one or more generated markers, then the processor performs the step of validating the received diagnosis.);		It is obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teaching of Sheffer using a first natural language processing technique to analyze user data into the teaching of Kabir of analyzing a corpus of data including a set of user data to result in the limitation analyzing, using a first natural language processing technique, a corpus of data including a set of user data.		One of ordinary skilled would be motivated to do so as it would benefit clinical functions in health care delivery (Sheffer [0003] … CDI programs can benefit many clinical and administrative functions in healthcare delivery, including coding, 

	Regarding claim 3, Kabir in view of of Sheffer teaches the method of claim 1, wherein:		determining the set of conditions indicating a set of user statuses includes:			receiving a set of symptom data for a user (Kabir col. 5, lines 1-3, Diagnosis module 110 will query and analyze data, such as patient data that may be input by a health care provider when interviewing or meeting with a patient.Kabir col. 5, lines 29-37 Inputting data, such as patient data, may be accomplished via data input sub-module 111. .... Such patient data may include various types of data regarding a patient, such as name, date of birth, weight, height, race, gender, current medical conditions, current medications, surgery history, family medical history, current signs and symptoms, blood pressure, and the like.); 			analyzing, using a second natural processing technique, the corpus of data (Shaffer paragraph [0012] In another implementation, the processor of the computer-based natural language processing system performs the steps of: receiving medical procedure data for a patient associated with the medical record; identifying clinical indicators and associated contextual information in the documents of the medical record at least using the natural language processor module; analyzing the clinical indicators and associated contextual information in relation to rule-based scenarios in an information model; generating markers according to the analysis, markers identify a medical diagnosis; … ); and			determining, by analyzing the corpus of data, that the set of conditions is indicated by a subset of the set of symptom data (Kabir col. 5, lines 17-23, … Diagnosis module 110 may analyze the signs, symptoms, or clinical findings (SSF) related to a patient and then compare this patient data to a database of signs, symptoms or clinical findings that are linked to multiple diseases (called differential diagnoses) to ultimately provide a differential diagnosis for the health care provider [Examiner note: multiple disease corresponds to set of conditions]).	Regarding claim 4, Kabir in view of Sheffer teaches the method of claim 1, further comprising:		determining, using the set of influence factors, a set of relationship scores for the set of influence relationships, the set of relationship scores calculated based on the set of influence factors (Kabir col 10. Line 1


    PNG
    media_image2.png
    191
    520
    media_image2.png
    Greyscale
 

Col 9. Lines 62-64 … Table 1 illustrated below illustrates potential diseases that are linked to various signs/symptoms/findings (SSF) …Col. 10 lines 13-37 From Table 1, the possible combinations will include: (1) SSF1, SSF2, and SSF3; (2) SSF1 and SSF2; (3) SSF1 and SSF3; and (4) SSF2 and SSF3. … the specific potential disease or differential diagnosis DD (e.g., X) becomes ranked number one in the DD outcome section for high probability differential diagnosis because it is associated with three potential differential diagnosis (DD) and has a total weight of three associated with being linked to all three inputs (SSF1, SSF2, and SSF3). [Examiner note: the link between DD(e.g., X) to combination 1 (SSF1, SSF2, and SSF3) corresponds to a set of influence relationships. The weight of 3 for this relationship and further for DD(e.g., Ex) was calculated based on the link, which is based on 3 influence factors (each factor has a weight of 1).  The weight of 3 corresponds to the relationship score]); and		evaluating, based on the set of relationship scores, the set of influence relationships (Kabir Col. 10 lines 13-37 From Table 1, the possible combinations will include: (1) SSF1, SSF2, and SSF3; (2) SSF1 and SSF2; (3) SSF1 and SSF3; and (4) SSF2 and SSF3. … thus, the specific potential disease or differential diagnosis DD (e.g., X) becomes ranked number one in the DD outcome section for high probability differential diagnosis because it is associated with three potential differential diagnosis (DD) [Examiner note: the use of weights of the influence relationships to rank the differential diagnosis corresponds to evaluating the set of influence relationships based on the set of relationship scores]).
	Regarding claim 5, Kabir in view of Sheffer teaches the method of claim.
		Kabir in view of Sheffer thus far does not yet explicitly teaches  wherein the identifying the set of influence factors corresponding to the subset of the set of user data and to the subset of the set of conditions includes:		identifying, using a second natural language processing technique, a first characteristic of a first user datum of the subset of user data;		identifying, using a third natural language processing technique, a second characteristic relationship of a condition of the subset of conditions ; and		identifying a first influence factor of the set of influence factors using the first characteristic and the second characteristic.		However, Sheffer further teaches the identifying the set of influence factors corresponding to the subset of the set of user data and to the subset of the set of conditions includes:		identifying, using a second natural language processing technique, a first characteristic of a first user datum of the subset of user data (Shaffer paragraph [0011] In one implementation, a computer-based, natural language processing system includes a computer processor operatively coupled to an interactive display, a natural language processor module executing on the computer processor and a database in communication with the computer processor. The database includes memory for storing a medical record including documents relating to patient care. The computer processor is configured to perform the steps of: receiving a diagnosis for a patient associated with the medical record; identifying clinical indicators and associated contextual information in the documents of the medical record at least using the natural language processor module... Shaffer [0077] … The second additional indicator is a finding of pulmonary vascular congestion from the chest x-ray, including image data and initials or other hand-written (unstructured) data in diagnostic test documentation 36. The third additional indicator is an inpatient medication order of IV LASIX, for example in procedural notes documentation 40.
Shaffer [0078] Each of these additional indicators are recognized and extracted by the NLP engine within system 50 and together trigger a business-based (pragmatic) rule or other scenario for an acute heart failure marker 16. With these indicators extracted by NLP system 50, automated case finding is substantially improved ... Sheffer [0011] … analyzing the clinical indicators and associated contextual information in relation to rule-based scenarios in an information model; generating markers according to the analysis, wherein the markers indicate a medical diagnosis;[Examiner note: NLP corresponds to natural language processing, marker corresponds to the first characteristic, other hand-written (unstructured) data corresponds to first user datum, diagnostic test documentation corresponds to subset of user data]);		identifying, using a third natural language processing technique, a second characteristic relationship of a condition of the subset of conditions (Sheffer [0011] In one implementation, a computer-based, natural language processing system includes a computer processor operatively coupled to an interactive display, a natural language processor module executing on the computer processor and a database in communication with the computer processor. … receiving a diagnosis for a patient associated with the medical record; identifying clinical indicators and associated contextual information in the documents of the medical record at least using the natural language processor module; analyzing the clinical indicators and associated contextual information in relation to rule-based scenarios in an information model; generating identifying expected markers for the received diagnosis for the patient ... [Examine note: one of the expected markers corresponds to second characteristic relationship, the received diagnosis corresponds to the condition ]Kabir col. 6, lines 11-23, … Diagnosis generation sub-module 113 may analyze patient data, such as the medical signs, symptoms and clinical findings that a patient is experiencing, and then extract and gather all potential diseases or medical conditions from disease sub-module 112 that are common among the presenting signs, symptoms, or clinical findings of the patient. In gathering the diseases associated with the patient's signs and symptoms, diagnosis generation sub-module 113 can order the diseases based upon the common signs or symptoms present in the diseases and can then generate a short list of high probability differential diagnoses or the least number of diagnoses that explain a majority of the present signs, symptoms or clinical findings. [Examine note: The short list of high probability differential diagnoses corresponds to the subset of the set of conditions]); and		identifying a first influence factor of the set of influence factors using the first characteristic and the second characteristic (Sheffer [0011] … analyzing the clinical indicators and associated contextual information in relation to rule-based scenarios in an information model; generating markers according to the analysis, wherein the markers indicate a medical diagnosis; identifying expected markers for the received diagnosis for the patient and comparing the generated markers with the identified expected markers. Based on the comparison, if the markers identified for the received diagnosis do not match one or more generated markers, then the processor determined the markers identified for the received diagnosis match the one or more generated markers, then the processor performs the step of validating the received diagnosis. [Examiner note: one of the markers that matched corresponds to the first influence factor, the markers that matched corresponds to the set of influence factors, one of the markers identified for the received diagnosis corresponds to the first characteristic, one of the generated markers corresponds to the second characteristic]).
		It is obvious to a person of ordinary skill in the art at the effective filing date to further incorporate the teaching of Shaffer, by using natural language processing to identify characteristic from user datum and characteristic from condition and using those to establish an influence relationship, into the teaching of Kabir to result in the limitation of claim 5.
		One of ordinary skilled would be motivated to do so as it would substantially improve automated process of case finding (Sheffer [0078] … With these indicators extracted by NLP system 50, automated case finding is substantially improved. The business rule for acute heart failure also provides the detailed evidence 18 and other information required for a physician query 20 specifically related and directed to the condition of acute heart failure, as indicated by marker 16).		Regarding claim 6, Kabir in view of Sheffer teaches the method of claim 5, wherein identifying the first influence factor using the first characteristic and the second characteristic includes:		determining, based on a fourth natural language processing technique, that the first characteristic and the second characteristic are substantially similar (Sheffer [0011] In one implementation, a computer-based, natural language processing system includes a computer processor operatively coupled to an interactive display, a natural language processor module executing on the computer processor and a database in communication with the computer processor. …Sheffer [0011] … analyzing the clinical indicators and associated contextual information in relation to rule-based scenarios in an information model; generating markers according to the analysis, wherein the markers indicate a medical diagnosis; identifying expected markers for the received diagnosis for the patient and comparing the generated markers with the identified expected markers. Based on the comparison, if the markers identified for the received diagnosis do not match one or more generated markers, then the processor performs the step of generating a query requesting evidence missing from the medical record for supporting the received diagnosis, the missing evidence comprising clinical indicators required to generate scenarios and markers from the medical record for the received diagnosis. Otherwise, if it is determined the markers identified for the received diagnosis match the one or more generated markers, then the processor performs the step of validating the received diagnosis. [Examiner note: the matching of the markers corresponds to substantially similar]); and		identifying the first influence factor of the set of influence factors from the first and second characteristic in response to determining that the first and second characteristic are substantially similar (Sheffer [0011] … analyzing the clinical indicators and associated contextual information in relation to rule-based scenarios in an information model; generating markers according to the analysis, wherein the markers indicate a medical diagnosis; identifying expected markers for the received diagnosis for the patient and comparing the generated markers with the identified expected markers. Based on the comparison, if the markers identified for the received diagnosis do not match one or more generated markers, then the processor performs the step of generating a query requesting evidence missing from the medical record for supporting the received diagnosis, the missing evidence comprising clinical indicators required to generate scenarios and markers from the medical record for the received diagnosis. Otherwise, if it is determined the markers identified for the received diagnosis match the one or more generated markers, then the processor performs the step of validating the received diagnosis. [Examiner note: comparing the generated markers with the identified expected marker corresponds to determining that the first and second characteristic are substantially similar, one of the matched markers corresponds to the first influence factor, the determining of the matched markers corresponds to identifying the first influence factor since one of the matched markers corresponds to the first influence factor]).
		Regarding claim 7, Kabir in view of Sheffer teaches the method of claim 1, wherein the set of user data is a database including one or more types of content selected from a group consisting of: economic data, geographic data, social networking data, medical data, personal data, family history, and historical user data (Kabir col. 5 lines 29-41 Inputting data, such as patient data, may be accomplished via data input sub-module 111. Data sub-module 111 may function to intake and store all data input by a health care provider, such as patient data. Such patient data may include various types of data regarding a patient, such as name, date of birth, weight, height, race, gender, current medical conditions, current medications, surgery history, family medical history, current signs and symptoms, blood pressure, and the like. Any data input by a user/health care provider will be managed and handled by data sub-module 111. In one embodiment, data sub-module 111 may create a data record for all data input for a particular patient and may then store that data in a database or other storage system.).
	Regarding claims 8 and 10-13, the claims are system claims corresponds to method claims 1, 3-5 and 7.  The claims 8 and 10-13 are rejected for the similar reasons as that of claims 1, 3-5 and 7.
	Regarding claims 14 and 16-19, the claims are product of manufacture claims corresponding to method claims 1, 3-5 and 7.  The claims 14 and 16-19 are rejected for the similar reasons as that of claims 1, 3-5 and 7.
		Regarding claim 20, Kabir in view of Sheffer teaches the computer program product of claim 14, wherein: the set of conditions is a set of medical conditions indicating a set of medical related user statuses (Kabir col. 5, lines 17-23, … Diagnosis module 110 may analyze the signs, symptoms, or clinical findings (SSF) related to a patient and then compare this patient data to a database of signs, symptoms or clinical findings that are linked to multiple diseases (called differential diagnoses) to ultimately provide a differential diagnosis for the health care provider [Examiner note: multiple disease corresponds to set of medical conditions, symptoms corresponds to a set of medical related user statuses]).
Claims 2, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable by Kakir in view of Sheffer and further in view of Young (US 20100274576 A1 hereinafter Young).	Regarding claim 2, Kabir in view of Sheffer teaches the method of claim 1.
But Kabir in view of Sheffer does not explicitly teach the method of claim 1 further comprising:		generating a set of explanations for the subset of the set of conditions using the set of influence relationships.
		Young teaches a method for managing treatment for a patient that comprises: 			generating a set of explanations for the subset of the set of conditions using the set of influence relationships (Young Fig. 6

    PNG
    media_image3.png
    679
    662
    media_image3.png
    Greyscale

[0045] … A diagnosis graphical user interface screen is shown in FIG. 6. The diagnosis screen may include one or more important factors 605 identified from the initial clinical interview, one or more possible medical explanations 610 for symptoms identified by the patient, a list of potential problems 615, and a problem selection section 620. The important factors 605 may correspond to particular issues highlighted during the initial clinical interview or during the course of treatment (i.e., via homework, in-session interventions and/or the like). Displaying such factors 605 may reduce the chance that a treatment provider misses information that is critical to the diagnosis, treatment planning and/or safety of the patient and may also reduce the risk of legal and ethical liability for the treatment provider. The medical explanations 610 may list symptoms identified by the patient during the initial clinical interview or during the course of the treatment and one or more possible physiological causes for each symptom. The causes may include, without limitation, medication side effects, effects of substance abuse, diseases and/or medical conditions, and/or the like. In addition, a list of potential problems 615 may be automatically generated for review by the treatment provider. [Examiner note: diseases and/or medical conditions corresponds to the subset of the set of conditions, one or more important factors 605 corresponds to influence relationships]).		It is obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Young for generating a set of explanations for the subset of the set of conditions using the set of influence relationships into the combined teachings of Kabir and Sheffer to result in the limitations of claim 2.
		One of ordinary skilled would be motivated to do so as it helps reduce the chance that a treatment provider misses information that is critical to the diagnosis, treatment planning and/or safety of the patient and may also reduce the risk of legal and ethical liability for the treatment provider (Young [0045] … Displaying such factors 605 may reduce the chance that a treatment provider misses information that is critical to the diagnosis, treatment planning and/or safety of the patient and may also reduce the risk of legal and ethical liability for the treatment provider).
	Regarding claim 9 and claim 15, the claims are system claim and product 
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160358284 A1	COMPUTERIZED SYSTEM AND METHOD FOR CODING MEDICAL RECORDS
US 20160275253 A1	DISEASE DETECTING SYSTEM AND DISEASE DETECTING METHOD
US 20160216274 A1	BIOMARKERS FOR EARLY DETERMINATION OF A CRITICAL OR LIFE THREATENING RESPONSE TO ILLNESS AND/OR TREATMENT RESPONSE
US 20150161331 A1	COMPUTATIONAL MEDICAL TREATMENT PLAN METHOD AND SYSTEM WITH MASS MEDICAL ANALYSIS
US 8856156 B1		Ontology mapper
US 20140271721 A1	PEANUT FORMULATIONS AND USES THEREOF
US 20140195168 A1	CONSTRUCTING A DIFFERENTIAL DIAGNOSIS AND DISEASE RANKING IN A LIST OF DIFFERENTIAL DIAGNOSIS
US 20140136216 A1	SYSTEM AND METHOD FOR PROCESSING DATA RELATED TO CASE MANAGEMENT FOR INJURED INDIVIDUALS
US 20140081659 A1	SYSTEMS AND METHODS FOR SURGICAL AND INTERVENTIONAL PLANNING, SUPPORT, POST-OPERATIVE FOLLOW-UP, AND FUNCTIONAL RECOVERY TRACKING
US 20130325508 A1	SYSTEMS AND METHODS FOR PROVIDING TRANSPARENT MEDICAL TREATMENT
US 20130226601 A1	REMOTE CLINICAL CARE SYSTEM
US 20130210866 A1	METHODS FOR TREATING AN IMPAIRMENT IN GAIT AND/OR BALANCE IN PATIENTS WITH MULTIPLE SCLEROSIS USING AN AMINOPYRIDINE
US 20130204876 A1	System, Method and Computer Program Product for Automatic Topic Identification Using a Hypertext Corpus
US 20130085781 A1	SYSTEMS AND METHODS FOR GENERATING AND UPDATING ELECTRONIC MEDICAL RECORDS
US 20120232743 A1	DEVELOPING FAULT MODEL FROM SERVICE PROCEDURES
US 20120102405 A1	SYSTEM AND METHOD FOR MATCHING PERSON-SPECIFIC DATA WITH EVIDENCE RESULTING IN RECOMMENDED ACTIONS
US 20120096391 A1	KNOWLEDGE BASE DATA GENERATION AND MANAGEMENT TO SUPPORT AUTOMATED E-HEALTH DIAGNOSIS SYSTEMS
US 8050938 B1	Integrated medical software system with enhanced portability 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vy Huy Ho whose telephone number is (571) 272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 





12/01/2020
/V.H.H/
Examiner, Art Unit 2162


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162